Citation Nr: 1809223	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  01-08 157	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
2.  Entitlement to special monthly compensation based on the loss of use of a creative organ, claimed as sterility secondary to epididymitis.
 
3.  Entitlement to a total disability evaluation based on individual unemployability.
 
4.  Entitlement to service connection for the cause of the Veteran's death.  
 
 
REPRESENTATION
 
Appellant represented by:  Michael A. Leonard, Attorney
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Veteran
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1952 to December 1954.  He died in January 2014.  The substituted appellant is his surviving spouse.  
 
These issues come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Philadelphia, Pennsylvania.  
 
A Board hearing was held before the undersigned in January 2004.  This case was previously remanded by the Board in July 2012 and April 2015.
 
The issues of entitlement to special monthly compensation based on the loss of use of a creative organ, entitlement to a total disability rating based on individual unemployability, and entitlement to service connection for the cause of the Veteran's death are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 

FINDINGS OF FACT
 
1.  Resolving reasonable doubt in the appellant's favor the Veteran experienced a traumatic event in service which is supported by credible corroborating evidence.  
 
2.  Competent medical evidence from a VA psychiatrist reveals that the Veteran was diagnosed with PTSD due to an in-service traumatic event.
 
 
CONCLUSION OF LAW
 
PTSD was incurred or aggravated in service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Prior to his death the Veteran claimed that he had PTSD which was caused by traumatic events which occurred during his active duty service.  In written statements and at the January 2004 Board hearing, the Veteran reported that he was present when an airplane crashed into a mess hall while he was stationed in Fort Bragg in 1953 or 1954.  He stated that he helped carry injured soldiers out of the mess hall, causing burns on his right side, head, and left leg.
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If VA determines either that a veteran did not engage in combat with the enemy, the record must contain credible supporting evidence that corroborates the veteran's statements.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).
 
Applying the regulations discussed above to the current case, and resolving reasonable doubt in the appellant's favor the Board finds that the Veteran had been diagnosed with PTSD by a VA psychiatrist, as a result of the Veteran's adequately corroborated exposure to an in-service traumatic event.
 
The Veteran's service personnel and treatment records are unavailable, and it has been determined they were destroyed in a fire at the National Personnel Service Center.  
 
Evidence has been received, however, which corroborates that a plane crash did occur at Fort Bragg in 1954.  Newspaper articles from The Fayetteville Observer were submitted, including a March 1954 newspaper article regarding an incident at Fort Bragg when an airplane crashed into a mess hall causing a number of casualties.
 
A March 2004 statement was submitted by the Veteran's colleague F.H. stating that he was with the Veteran when they heard the plane crash into the mess hall, and he saw the Veteran helping to rescue victims from the building and getting burned.  The appellant submitted a statement in February 2001 stating that she knew the Veteran when he was stationed at Fort Bragg and that she remembered him receiving burns and head injuries after he helped to get people out of the mess hall when a plane crashed into it in 1954.
 
The Veteran's VA treatment records show that in June 2007, he underwent a mental health evaluation with a VA psychiatrist.  He discussed being burned when an aircraft crashed into the mess hall at Fort Bragg, and he reported having had flashbacks and nightmares about the crash.  He also reported feeling depressed and struggling with these feelings since his service.  The psychiatrist diagnosed the Veteran with chronic PTSD and major depressive disorder.  The Veteran then continued to attend counseling for PTSD through VA.
 
The Veteran also underwent a VA examination in March 1992 and was diagnosed with PTSD in relation to the stressful events he experienced at Fort Bragg.
 
While an April 2013 VA examiner came to a different conclusion regarding whether the Veteran had a diagnosis of PTSD, the Board finds that the June 2007 psychiatric evaluation provides adequate medical evidence to establish that the Veteran had a diagnosis of PTSD during the period on appeal, and it was related by competent medical evidence to sufficiently corroborated in-service events.  Newspaper articles clearly show that the airplane crash at Fort Bragg did occur, and the appellant and a former military colleague have written that they remember the Veteran being present at that incident and being burned in his efforts to help people escape from the burning mess hall.  This corroborates the Veteran's assertions of having been present during a traumatic event in service.  Further, the Veteran was service connected for multiple residual burn scars.  Finally, a VA psychiatrist found that this stressor was of adequate severity to support a diagnosis of PTSD.
 
In sum, given the evidence outlined above, the Board finds that the Veteran had a psychiatric diagnosis of PTSD during the appeal period, which was linked by competent medical evidence to an event in service which is supported by corroborating evidence.  As such, entitlement to service connection is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 
 

ORDER
 
Entitlement to service connection for PTSD is granted.
 
 
REMAND
 
In April 2015, the issue of entitlement to special monthly compensation based on the loss of use of a creative organ was remanded in order to obtain a VA medical opinion from a urologist addressing whether the Veteran had sterility that was caused or aggravated by his service-connected epididymitis.
 
A VA medical opinion was received from a urologist in May 2016 which stated that the medical evidence did not support finding that the Veteran's epididymitis was caused by his military service.  This opinion does not even remotely address the question asked.  Indeed, service connection for epididymitis was already granted in a July 2013 rating decision.  Hence, an additional medical opinion was requested.  This medical opinion was provided in June 2016 by a nurse practitioner, which unfortunately also fails to address the question presented in the April 2015 Board remand.  Furthermore, the examiner wrote that there was no documentation of epididymitis in the medical record, and that it was less likely than not that the Veteran had epididymitis.  She also wrote that it would require epididymitis in both testicles to develop scar tissue that would block the epididymis.  It does not appear that the 2016 examiner fully reviewed the record, as there is evidence that the Veteran had epididymis in both testicles, including an April 1994 scrotal ultrasound which found possible bilateral epididymitis, and the Veteran subsequently had multiple instances of complaints of scrotal pain and swelling.  This issue is therefore remanded to obtain an adequate medical opinion prior to adjudication.
 
In April 2014, the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death.  While the Veteran's death certificate is of record, it does not appear that any of the records pertaining to the Veteran's final illness and care prior to January 2014 are of record.  It also does not appear that the Veteran's VA treatment records have been obtained since June 2007.  Once these records have been obtained, the AOJ should obtain a medical opinion from a qualified physician regarding whether the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, left ankle crush injury residuals, burn scar residuals, chronic epididymitis, and/or jawbone trauma with loss of teeth were an underlying or contributing cause of death.  

The examiner is also asked to address the occupational impact of these service-connected disabilities, in order to assist in the adjudication of the claim of entitlement to a total disability rating based on individual unemployability.  To assist the examiner in providing this opinion, the appellant is asked to complete a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, as the July 2012 form submitted by the Veteran does not appear to be complete.
 
Accordingly, the case is REMANDED for the following action:
 
1. Send to the appellant and her attorney a letter requesting that she provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records of treatment, including all private medical treatment relating to the Veteran's final illness and care prior to January 2014.
 
2. Request that the appellant submit a completed VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability which includes information for all of the Veteran's former employment.  The appellant is advised that she may submit any other relevant evidence regarding the Veteran's employability and the impact of his service-connected disabilities on his occupational functioning between May 2009 and January 2014.
 
3. Obtain all outstanding, pertinent VA treatment records from the Fayetteville VA Medical Center dating from June 2007 to January 2014, as well as any other outstanding VA treatment records for the Veteran.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
4. After directives one through three inclusive have been completed, obtain a medical opinion from a urologist regarding the Veteran's claim of sterility due to epididymitis.  The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed.  The urologist is to provide the following opinions: 
 
(i) Does the record support a finding that the Veteran was sterile?  Please address the Veteran's assertions that he had been told by a treating physician earlier in his life that repeated epididymitis infections had left him sterile.
 
(ii)  If so, is it at least as likely as not (a 50 percent probability or greater) that sterility was caused or aggravated (worsened beyond the natural progression) by the Veteran's service-connected epididymitis?
 
The examiner is advised that the Veteran was granted entitlement to service connection for chronic epididymitis in a July 2013 rating decision.  That finding is binding.
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
5. After directives one through three  have been completed, obtain a medical opinion from a qualified physician which addresses the cause of the Veteran's death and its relationship to his service connected disorders, and the impact of his service-connected disabilities on his occupational functioning prior to his demise.  The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed, and then provide the following opinions: 
 
a) Is it at least as likely as not (a 50 percent chance or greater) that the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, left ankle crush injury residuals, burn scars, chronic epididymitis, and/or jawbone trauma with loss of teeth, either singly or jointly with some other condition, were the immediate or underlying cause of death, a contributing cause of death, or etiologically related to the Veteran's death?
 
b) Discuss the functional impact of the Veteran's service-connected disabilities, including how they impacted his ability to perform substantially gainful employment consistent with his education and occupational experience.  The examiner must opine whether it is at least as likely as not that the Veteran's service connected disorders alone prevented all forms of substantially gainful employment.  
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
6. Review all additional evidence and readjudicate the appellant's claims.  If any benefit sought remains denied, the appellant and her representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


